Motion referred to the court that rendered the decision on the appeal. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ. Motion for reargument granted and on reargument the decision of this court handed down November 12, 1940 [ante, p. 507], is amended to read as follows: Interlocutory judgment reversed on the law and a new trial granted on the law side of the court, with costs to abide the event. Leave is granted to plaintiff to amend the complaint, if she be so advised. Opinion by Johnston, J. Lazansky, P. J., Hagarty, Adel and Close, JJ., concur. Opinion by Johnston, J., amended accordingly. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ.